Dawson, J.,
dissents, being of opinion that the evidence appearing in the abstract and counter abstract abundantly proves the unfitness of the plaintiff to have the custody of the child; and that the evidence to show that plaintiff had mended her ways within the year next prior to the trial was not so persuasive as to justify this court in holding that the trial court was bound to give it credence. Moreover, the fact that the trial court did not make a specific finding of unfitness is of no consequence, since it was not asked to make that or any other finding, nor was its omission called to the court’s attention on the motion for a new trial.
I trust I shall not appear to be criticizing the judgment of this court unduly if I remark that it can best be explained by frankly acknowledging that where the custody of a child .is the matter to be reviewed justices of this court are just as human as other people. Such a controversy addresses itself to- our hearts and consciences as does no other subject requiring our determination. Even when such cases are merely before us on appeal we are apt to forget that we are not triers of fact; that the court which did hear and see the witnesses is the tribunal whose responsibility it is to determine-the weight and credence of the evidence; and that we should accept as binding its conclusions of fact where, as here, there is substantial evidence for their support.